DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed November 17, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 12-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
A phase-shifter comprising a first waveguide and a second waveguide, as defined in claim 12, the first waveguide varying between a first width and a second width, characterized in that the phase-shifter further comprises an arrangement of periodically alternated sections of the core material and of the cladding material, with a period smaller than a value of the shortest wavelength in the bandwidth of the phase shifter; and the phase-shifter further comprises at least one phase-loading waveguide segment located at a side of the first waveguide; or 
 An integrated mode converter and multiplexer, as defined by claim 17, comprising: 
at least a first monomode input waveguide adapted to receive a first input zero-order signal and a second monomode input waveguide adapted to receive a second zero-order signal; 
a multimode output waveguide adapted to transmit at least a first zero-order output signal and a second first-order output signal;
a multimode interference coupler configured to equally split optical signals from a first input and a second input into a first output and a second output, and to induce a first phase shift of 90° between the first output and second output; 
a first phase-shifter, associated with the first output and second output, configured to induce a second phase shift between the first output and second output, the first phase-shifter comprising a first waveguide and a second waveguide, the first waveguide varying between a first width and a second width, and the first phase-shifter further comprising an arrangement of periodically alternated sections of the core material and of the cladding material, with a period smaller than a value of the shortest wavelength in the bandwidth of the first phase-shifter;
one symmetrical Y-junction arranged next to the first phase-shifter, configured to combine outputs of the first phase-shifter into the multimode output waveguide;
one region in the multimode interference coupler comprising an arrangement of periodically alternated sections of a core material and of a cladding material, with a period smaller than a value of the shortest wavelength in the bandwidth of the mode converter and multiplexer; and 
a plurality of mode adapters connected to the first input, second input, first output and second output, each mode adapter comprising a progressively varying waveguide width while periodically alternating sections of the core material and of the cladding material.  
Claims 13, 14 and 16 depend from claim 12, and claims 18-21 depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874